BRITT, Judge.
By his second assignment of error, defendant contends the trial court erred in allowing the State, through cross-examination of defendant’s wife, to elicit evidence which tended to impeach his character. Defendant did not testify nor otherwise put his character in issue and the evidence elicited tended to show that he had been convicted several times of liquor law violations.
At the close of defendant’s evidence, the court instructed the jury, separate and apart from its regular charge, that it had erred in admitting evidence of defendant’s prior convictions. The court instructed the jury that the evidence was not competent and that they should disregard it and in no way consider it against defendant. The court again instructed the jury in the regular charge that this evidence was not to be considered by them in any way.
We hold that the court’s subsequent instructions adequately removed any prejudice caused by the error in admitting the evidence. State v. Strickland, 229 N.C. 201, 207-08, 49 S.E. 2d 469 (1948) ; 1 Stansbury, North Carolina Evidence, § 28 (Bran-dis rev. 1973). Furthermore, there was evidence by the prosecuting witness, admitted without objection, that defendant sold him a beer for sixty cents and that on other occasions beer was sold over-the-counter at Dreamland. We take judicial notice of the fact that the sale of beer in Robeson County in November of 1973 was illegal. That being true, the rule that the admission of testimony over objection is ordinarily harmless when testimony of the same import is theretofore or thereafter introduced without objection, 3 Strong, N. C. Index 2d, Criminal Law, § 169, is applicable. The assignment of error is overruled.
*619By his first assignment of error, defendant contends that the trial court erred in allowing the prosecuting witness to testify that defendant operated a “bootleg place”. As set out above, there was ample evidence admitted without objection tending to show that defendant sold beer at his place of business, a violation of the liquor laws; therefore, the stated rule would apply to this assignment and it too is overruled.
We have reviewed the other assignments of error brought forward and argued in defendant’s brief, but finding them to be without merit, they too are overruled.
No error.
Judges Hedrick and Martin concur.